

116 S2759 IS: To require the United States Postal Service to designate a single, unique ZIP code for Swanzey, New Hampshire.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2759IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mrs. Shaheen (for herself and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the United States Postal Service to designate a single, unique ZIP code for Swanzey, New
			 Hampshire.
	
 1.Single, unique ZIP code for Swanzey, New HampshireNot later than 180 days after the date of enactment of this Act, the United States Postal Service shall designate a single, unique ZIP code applicable to the area encompassing only Swanzey, New Hampshire, in its entirety.